DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/14/2022.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim 37, the prior art of record does not anticipate nor render obvious a disposable cigarette cartridge detachably connectable with an atomizing core, which comprises an ultrasonic atomizing sheet, the disposable cigarette cartridge comprising a tobacco tar storage device located in a hollow shell, a suction nozzle connected with the upper end of the shell, a tobacco tar guide seat connected with the lower end of the shell, and a tobacco tar guide body installed on the tobacco tar guide seat and extended into the tobacco tar storage device; and a tobacco tar bead blocking structure propped against one surface of the tobacco tar guide body away from the ultrasonic atomizing sheet, wherein the tobacco tar bead blocking structure comprises a tower spring, a pitch value of the tower spring is less than or equal to a line diameter value of the tower spring, the tower spring is located on one side where the atomizing surface of the ultrasonic atomizing sheet is located, and the axis a center line of the tower spring is vertical to the ultrasonic atomizing sheet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831